Name: 2006/801/EC: Commission Decision of 17 November 2006 amending Decision 2005/432/EC laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (notified under document number C(2006) 5444) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  tariff policy;  foodstuff;  international trade;  agricultural policy
 Date Published: 2006-11-25; 2007-06-05

 25.11.2006 EN Official Journal of the European Union L 329/26 COMMISSION DECISION of 17 November 2006 amending Decision 2005/432/EC laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (notified under document number C(2006) 5444) (Text with EEA relevance) (2006/801/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(c) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular Article 8(4), Article 9(2)(b) and Article 9(4)(b) and (c) thereof, Whereas: (1) Certain references to definitions in Commission Decision 2005/432/EC (3) should be updated. (2) Since Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs, Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption, are now applicable, it is necessary to amend and update Community health conditions and certification requirements for the importation into the Community of meat products derived from domestic bovines, porcines, ovines, caprines, solipeds, poultry, farmed game, domestic rabbits and wild game. (3) The model health certificate should be amended in order to facilitate the operation of Traces established in accordance with Commission Decision 2003/623/EC of 19 August 2003 concerning the development of an integrated computerised veterinary system known as Traces (4). (4) It is appropriate to provide for a transitional period during which certificates issued under the former rules may continue to be used. (5) Decision 2005/432/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/432/EC is amended as follows: 1. Articles 2 and 3 are replaced by the following: Article 2 Definition of meat products For the purposes of this Decision, the definition of meat products as laid down in point 7.1 of Annex I to Regulation (EC) No 853/2004 shall apply. Article 3 Conditions concerning species and animals Member States shall ensure that consignments of meat products imported into the Community are derived from meat or meat products from the following species or animals: (a) domestic poultry of the following species: domestic fowl, turkeys, guinea fowl, geese and ducks; (b) domestic animals of the following species: bovine animals, including Bubalus bubalis and Bison bison, swine, sheep, goats and solipeds; (c) farmed game and domestic rabbits as defined in point 1.6 of Annex I to Regulation (EC) No 853/2004; (d) wild game as defined in point 1.5 of Annex I to Regulation (EC) No 853/2004. 2. Annex III is replaced by the text in Annex I to this Decision. 3. Annex IV is replaced by the text in Annex II to this Decision. Article 2 This Decision shall apply from 1 March 2007. However, animal and public health certificates issued before the date of application of this Decision may be used until 1 June 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 November 2006 For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33; corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 151, 14.6.2005, p. 3. Decision as amended by Decision 2006/330/EC (OJ L 121, 6.5.2006, p. 43). (4) OJ L 216, 28.8.2003, p. 58. ANNEX I ANNEX III (Model animal and public health certificate for meat products intended for consignment to the European Community from third countries) ANNEX II ANNEX IV (Transit and/or storage)